Citation Nr: 1132353	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a low back disability.

3.    Entitlement to an effective date earlier than April 13, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review officer in August 2007.  In April 2011 he testified before the undersigned Acting Veterans Law Judge at the RO.  Transcripts of the hearings have been associated with the record.

The issues of entitlement to service connection for bilateral pes planus, a skin disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for PTSD was received on May 14, 2004. 


CONCLUSION OF LAW

The criteria for an effective date of May 14, 2004, for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Board has found that the evidence supports the Veteran's claim for an earlier effective date, no further discussion of the VCAA is necessary with respect to that claim.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

As noted, the Veteran submitted his claim of entitlement to service connection in May 2004.  In response to this claim, the RO obtained VA treatment records dating to 1995.  They show that the Veteran intermittently sought treatment for psychiatric symptoms.  

In July 2001 the Veteran was assessed by a VA social work intern.  He described his claimed stressors.  The social work intern educated the Veteran about PTSD.  She did not suggest a diagnosis.

Subsequently in July 2001 the Veteran was seen by a physician in the PTSD clinic.  He noted that the Veteran did not endorse PTSD symptoms.  The report of this encounter does not indicate that an in-depth assessment was carried out.

A January 2002 treatment note indicates rule out PTSD. 

In the subsequent years, psychiatric diagnoses have included dysthymia, anxiety disorder, and organic brain syndrome.  In December 2003 the Veteran endorsed a history of depression and anxiety.  In September 2004 he reported that he continued to have poor sleep and problems with his temper.  

A diagnosis of PTSD was rendered on VA examination in April 2009.  The examiner noted that the Veteran's PTSD symptoms were poorly controlled by the structure of his work and they forced him to resign in 1992.  He indicated that the absence of work or leisure structure had caused a marked deterioration in the Veteran's condition.  

The RO determined that as the first evidence of a diagnosis of PSTD was at the VA examination, an effective date of April 13, 2009, was for application.  However, the Board notes that no comprehensive or in-depth assessment of the Veteran was carried out prior to the April 2009 VA examination, despite notations in the record that mental health providers considered the possibility of a PTSD diagnosis.  Notably, no provider definitively ruled out PTSD or explained why such diagnosis was not applicable.  In fact, the April 2009 VA examiner accepted the idea that PTSD existed at the time of the Veteran's claim in 2004, noting in his discussion the effect of the Veteran's PTSD symptoms as early as 1992.  Accordingly, the Board finds that the effective date of the grant of service connection or PTSD should be May 14, 2004, the date of receipt of the Veteran's claim for service connection.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of May 14, 2004, for the grant of service connection for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a skin disability.  An April 2005 VA dermatology record indicates the Veteran's complaint of hand fissures.  Actinic keratoses were also noted on his left forearm and temple.  At his April 2011 hearing, the Veteran testified that he had experienced problems with the skin on his hands since approximately a year after he was discharged from service.  He noted that he self-treated with over the counter products from 1966 until he was first treated in 1992 by VA.  In light of the Veteran's statements regarding the persistence of this claimed disability, the Board concludes that a VA examination is warranted.  In that regard, the Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: The record contains clinical evidence of findings related to the Veteran's skin, the Veteran's competent oral testimony indicates symptoms referable to his skin within one year of service and continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide the case at the present time.  Therefore, the Veteran should be afforded a VA examination so that a nexus opinion may be obtained.

The Veteran also seeks service connection for a low back disability.  He has stated that he suffered from back problems after moving heavy boxes in a tool room during service.  He testified at his hearing that on seeking post-service employment as a truck driver, he underwent physical examinations and was told that there was something wrong with his low back.  VA treatment records also show more recent complaints referable to the Veteran's low back.  As there is evidence of current back complaints, the Veteran's competent oral testimony indicates an injury and symptoms in service and continuity of symptoms since service, but insufficient evidence to decide the case, the Board finds that an examination is also warranted with respect to this claim.

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The basis for receipt of such benefits appears to be disabilities to include those of the cervical spine and left shoulder which were incurred as the result of a 1988 on the job injury.  The records used by SSA in reaching its determination are not associated with the file.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, especially, those that are musculoskeletal in nature, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In light of the above discussion, additional development of the record is necessary.  Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Upon completion of the action directed in paragraph 1, schedule the Veteran for a VA dermatology examination to determine the etiology of the claimed skin disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following review of the record, the examiner should identify all disorders referable to the Veteran's skin, and provide an opinion with respect to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current skin disability is related to any disease or injury in service.

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

3. Upon completion of the action directed in paragraph 1, schedule the Veteran for a VA orthopedic examination to determine the etiology of the claimed low back disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following review of the record, the examiner should identify all disorders referable to the Veteran's low back, and provide an opinion with respect to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability is related to any disease or injury in service.

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158. 3.655 (2010).

5. Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as the result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


